DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. Claim 11 recites, “comparing the initial value of the common voltage and a value of an output common voltage, thereby deciding whether to control the compensator to compensate the value of the common voltage or not”. This judicial exception is not integrated into a practical application because it is nothing more than the abstract idea of a mathematical concept. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the drive circuit, initiator and compensator are well-known elements in the industry and perform well-understood, routine and conventional activities.  Claims 12 and 13 are dependent on claim 11.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 14-19
Claims 1-10 and 14-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 recites, “an operational circuit, configured to convert the initial value of the common voltage into an output common voltage to output; and the controller collects the initial value of the common voltage of the initiator and a value of the output common voltage, and compares the initial value of the common voltage and the value of the output common voltage, thereby deciding whether to control the compensator to compensate the value of the common voltage or not”.  It’s not clear how the “initial value of the common voltage” differs from the “value of the output common voltage” as the value of the “output common voltage” is converted from the “initial value of the common voltage” by the operational circuit.  The specification does not provide enough information to distinguish how the values differ.  Claim 14 is rejected for similar reasons as claim 1.  Claims 2-10 and 15-19 are dependent on claims 1 and 14.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 11, 14 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9 and 13-15 of copending Application No. 16/982,544 to Wang (reference application). Although the :
As to claim 1, claims 2 and 9 of Wang discloses similar limitations.
As to claim 2, claim 3 of Wang discloses similar limitations.
As to claim 11, claim 1 of Wang discloses similar limitations.
As to claims 14 and 15, claims 13-15 of Wang discloses similar limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. No. 2012/0242641 A1 to Lee et al.
As to claim 1, Lee discloses a drive circuit, comprising: an initiator, configured to output a common voltage (Fig. 2, paragraph 0042, where sensing pixel (130) is the 
As to claim 11, Lee discloses a drive method, corresponding to a drive circuit, the drive circuit comprising an initiator and a compensator, and the drive method comprising the following steps: acquiring an output common voltage signal of an initiator  (Fig. 2, paragraph 0042, where the comparator (326) acquires voltage from sensing pixel (130)); acquiring an initial value of a common voltage stored in the initiator (Fig. 2, paragraph 0050, where the comparator (326) acquires the storage voltage from reference voltage generator (322)); and comparing the initial value of the common voltage and a value of an output common voltage, thereby deciding whether to control the compensator to compensate the value of the common voltage or not (Fig. 2, 
As to claim 12, Lee discloses the drive method, wherein a first signal code corresponding to the initial value of the common voltage is stored in the initiator (Fig. 2, paragraph 0042, where reference voltage generator (322) stores code for the initial value); and a compensating signal code of the common voltage is stored in the compensator (Fig. 2, paragraph 0040, where the common voltage adjusting part (310) stores compensating code).
As to claim 13, Lee discloses the drive method, wherein in the step of acquiring the output common voltage signal of the initiator, after the value of the output common voltage of the initiator is acquired, the method further comprises a step of converting the value into a second signal code (Fig. 2, paragraph 0040, where the common voltage adjusting part (310) converts a value into a signal); and in the step of comparing the initial value of the common voltage and the value of the output common voltage, the second signal code is compared with the first signal code, thereby deciding whether to control the compensator to compensate the value of the common voltage or not (Fig. 2, paragraph 0042, where the comparator (326) compares two voltages and based on the result, the common voltage adjusting part (310) adjusts the common voltage).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2012/0242641 A1 to Lee et al. in view of U.S. Patent Pub. No. 2008/0266222 A1 to Feng.
As to claim 9, Lee is deficient in disclosing the drive circuit, wherein the drive circuit comprises a control circuit board; and the initiator, the compensator and the controller all are integrated in the control circuit board.
However, Feng discloses the drive circuit, wherein the drive circuit comprises a control circuit board; and the initiator, the compensator and the controller all are integrated in the control circuit board (Fig. 2, paragraph 0040, where the timing controller (304), common voltage generating circuit (305) and common voltage compensating circuit (306) may be integrated into a circuit).
At the time of filing, it would have been obvious to a person of ordinary skilled in the art to have modified drive circuit as taught by Lee by including the initiator, compensator and controller integrated in a circuit board as taught by Feng.  The suggestion/motivation would have been in order to have a single circuit for all of the drive circuit elements (Feng, paragraph 0040).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2019/0088228 A1 to Lee in view of U.S. Patent Pub. No. 2012/0242641 A1 to Lee et al. (Lee 2 below).
As to claim 14, Lee discloses a display apparatus, comprising a display panel, the display panel comprising: a first substrate; a second substrate, disposed opposite to the first substrate (Fig. 3, paragraph 0062, substrates (111, 112)); an array layer, 
Lee is deficient in disclosing wherein the drive circuit comprises: an initiator, configured to output a common voltage; a compensator, coupled to the initiator; and a controller, the initiator comprises: an initial memory, configured to store an initial value of the common voltage; and an operational circuit, configured to convert the initial value of the common voltage into an output common voltage to output; and the controller collects the initial value of the common voltage of the initiator and a value of the output common voltage, and compares the initial value of the common voltage and the value of the output common voltage, thereby deciding whether to control the compensator to compensate the value of the common voltage or not.
However, Lee 2 discloses wherein the drive circuit comprises: an initiator, configured to output a common voltage (Fig. 2, paragraph 0042, where sensing pixel (130) is the initiator); a compensator, coupled to the initiator (Fig. 2, paragraph 0045, where the common voltage adjust part (310) is the compensator); and a controller (Fig. 2, paragraph 0044, where the common voltage estimating part (320) is the controller), the initiator comprises: an initial memory, configured to store an initial value of the common voltage (Fig. 2, paragraph 0044, where the reference voltage generator (322) is the memory); and an operational circuit, configured to convert the initial value of the common voltage into an output common voltage to output; and the controller collects 
At the time of filing, it would have been obvious to a person of ordinary skilled in the art to have modified the display apparatus as taught by Lee by including a drive circuit with a compensator to compensate the value of the common voltage as taught by Lee 2.  The suggestion/motivation would have been in order to compensate for a kickback voltage (Lee 2, paragraph 0040).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Pub. No. 2021/0110779 A1 to Wang discloses a driving method, driving circuit and display device with a compensator and initiator.
U.S. Patent Pub. No. 2018/0033384 A1 to Kim et al. discloses a display device and method for driving the same with a feedback common voltage.
U.S. Patent Pub. No. 2004/0041778 A1 to Hiraki et al. discloses an LCD with a common voltage regulating circuit.
U.S. Patent No. 9,330,624 B1 to Pei et al
U.S. Patent Pub. No. 2018/0082650 A1 to Li discloses a device for adjusting common electrode voltage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/           Primary Examiner, Art Unit 2627